ORDER

PER CURIAM.
Defendant Robert Jablonski appeals the judgment on his conviction, after a jury trial, of first degree assault in violation of § 565.050 RSMo 1986 and armed criminal action in violation of § 571.015 RSMo 1986, and his sentence of concurrent terms of ten years imprisonment. Defendant also appeals from an order denying on the merits, after an evidentiary hearing, his Rule 29.15 motion. However, defendant has abandoned this appeal by failing to brief any errors with respect to the denial of post-conviction relief.
With respect to the direct appeal, no error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).